Citation Nr: 9929914	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1996, the RO denied the claim of entitlement to 
service connection for PTSD.  

The issue on appeal was originally before the Board in May 
1998 at which time it was remanded to obtain a new VA 
examination due to conflicting diagnoses.  

The Board notes that the representative at the Board 
characterized the issue for appellate review as "Entitlement 
to service connection for acquired psychiatric disorder to 
include Posttraumatic Stress Disorder."  The only issue 
which has been prepared and certified for appellate review is 
service connection for PTSD.  As it appears that the 
representative has raised the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, the 
Board is referring this issue to the RO for consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran is a recipient of decorations denoting combat 
in service.

2.  The medical evidence does not establish a clear diagnosis 
of PTSD.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  

No pertinent abnormalities were noted on the report of the 
discharge examination conducted in April 1970.  

The service personnel records demonstrate that the veteran 
served in Vietnam from 1969 to 1970 and was awarded the Fleet 
Marine Force Combat Operations insignia.  He also received 
the Navy Achievement Medal with Combat "V".

The veteran was hospitalized at a VA facility from March to 
June 1972.  The discharge diagnosis was acute 
undifferentiated type schizophrenia manifested by bizarre 
behavior, irrelevant conversation, delusions, hallucinations 
and disturbed thinking.  

Private treatment records have been associated with the 
claims file.  The records evidence diagnosis of and treatment 
for depressive psychosis, schizoaffective disorder, 
depression, and bipolar affective disorder.  

The report of a January 1995 VA general medical examination 
has been associated with the claims file.  The pertinent 
diagnosis was chronic schizophrenia.  

The report of a March 1995 private psychological examination 
is of record.  The psychologist reported that he was an 
expert in PTSD.  He opined that the veteran had PTSD.  The 
veteran reported two in-service stressors: witnessing the 
death of a young boy who was run over by a vehicle and also 
witnessing the crash of a helicopter and subsequent fire.  

It was the author's opinion that the veteran may have been 
experiencing some premorbid symptoms of early schizophrenia 
prior to military service and should not have been accepted 
for active duty.  The veteran's Vietnam experience produced 
the stress and trauma necessary for the development of PTSD 
as well as the full blown presence of schizophrenia.  

The transcript of a July 1996 RO hearing has been associated 
with the claims file.  The veteran testified as to in-service 
stressors he was exposed to.  The veteran's spouse testified 
that she believed the veteran's experiences in Vietnam had 
changed him.  The veteran performed duties as a fireman while 
stationed in Vietnam.  
In August 1997, the U. S. Army and Joint Services 
Environmental Support Group (ESG) reported that they were 
able to confirm that a helicopter crashed into an ammunition 
dump on January 11, 1970.  

The report of an October 1997 VA PTSD examination is of 
record.  The pertinent Axis I diagnosis was depressed 
schizoaffective disorder in partial remission with medication 
and also some symptoms of PTSD.  It was the examiner's 
opinion that the veteran's disability was the result of his 
psychotic disorder and not his symptoms of PTSD.  The 
examiner noted that the veteran did not complain of his PTSD 
symptoms.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  The records evidence 
diagnosis of and treatment for chronic schizophrenia and 
schizoaffective disorder.  

Statements from the veteran's sister and spouse were 
associated with the claims file in November 1998.  The sister 
wrote about changes she observed in the veteran subsequent to 
his return from duty in Vietnam.  The spouse wrote about 
current mental symptoms she observed in her husband.  

The report of a November 1998 VA PTSD examination is of 
record.  The examination was conducted by a board of two 
psychiatrists.  

The report was based on an examination of the veteran as well 
as review of the claims file.  The veteran's wife was also 
briefly interviewed.  Based on an interview with the veteran 
as well as a review of the records, the examiners determined 
that the veteran had schizoaffective disorder.  No Axis II 
diagnosis was made.  The examiners noted that while a number 
of PTSD symptoms were elicited, they were not of sufficient 
severity to warrant a diagnosis of PTSD.  

The examiners noted that it became increasingly difficult 
with the passage of time to establish any sort of causal 
relationship between the schizoaffective disorder and active 
duty.  It was also noted that schizoaffective disorder may be 
exacerbated by stressful life events.  

The examiners further noted that the veteran was first 
hospitalized in 1972 while service in Vietnam was from 1969 
to 1970.  A review to determine service connection for 
schizoaffective disorder was first made at the time of the 
1972 hospitalization and service connection was found not to 
be warranted at that time.  The examiners reported that since 
the original diagnosis of schizoaffective disorder has not 
changed substantially since that time and since observers at 
that time were more likely to be able to accurately evaluate 
for service connection, there was no reason for the examiners 
not to defer to their judgment.  The examiners were unable to 
find any new evidence of a causal or temporal relationship 
between the schizoaffective disorder and active duty.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  



The evidence, in brief, shows that the veteran served in 
Vietnam during the period of hostilities there, that he 
reported he was exposed to stressors during such service, and 
that PTSD has been diagnosed by medical personnel.  In view 
of these findings, the Board has concluded that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the Board finds that he has presented a 
claim which is plausible.  

The Board is also satisfied that as a result of the May 1998 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to the extent possible.  The Board notes the 
veteran's representative has argued that the RO failed in its 
duty to assist by not obtaining treatment records from M. P., 
M.D.  

However, review of the evidence of record demonstrates that 
treatment records from the physician have been associated 
with the claims file.  The veteran had misspelled the 
doctor's name.  Additionally, the Board notes the veteran's 
March 1999 statement wherein he reports that treatment 
records from Dr. P. have been associated with the claims 
file.  

The Board finds that the RO has satisfied its duty to assist 
in development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

As demonstrated by the May 1998 Board remand, the veteran was 
found to be a combat veteran and as such, his reports of in-
service stressors are presumed true. 

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
PTSD.  The only competent evidence which supports the 
veteran's claim is the report of the March 1995 private 
psychological examination which included a diagnosis of PTSD 
as a result of the veteran's experiences while serving on 
active duty in Vietnam.  



The competent evidence of record which weighs against the 
claim of entitlement to service connection for PTSD consists 
of all VA hospitalization records, VA and private outpatient 
treatment records and the reports of the January 1995, 
October 1997 and November 1998 VA examinations.  None of the 
numerous medical professionals reflected by this evidence who 
have examined the veteran made a diagnosis of PTSD.  The 
October 1997 VA examination included a diagnosis of PTSD 
symptoms.  This is not a diagnosis of PTSD.  

The Board places greater probative weight on the October 1997 
and November 1998 VA PTSD examinations over the opinion 
included in the March 1995 psychological examination as the 
examiners had access to the veteran's complete claims files.  
While the examiner who conducted the March 1995 examination 
had some medical records to review, there is no evidence 
demonstrating that the examiner had access to all the 
veteran's medical and service records.  

Additionally, the November 1998 VA examination was conducted 
by a board of two psychiatrists as opposed to the March 1995 
opinion from a single psychologist.  The vast majority of the 
evidence associated with the claims file shows that the 
veteran does not have PTSD.  

The Board notes that the author of the March 1995 
psychological examination opined that the veteran "may" 
have been evidencing premorbid symptoms of early 
schizophrenia prior to military service which was exacerbated 
by military service.  In opposition to this opinion are the 
opinions of the two psychiatrists who conducted the November 
1998 VA PTSD examination.  

These examiners found there was no evidence of record linking 
schizophrenia to active duty.  Again, the Board places 
greater probative value on the report of the November 1998 VA 
examination as these examiners had access to the veteran's 
complete claims file.  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to PTSD.  The Board has considered the 
applicability of the regulation requiring that any reasonable 
doubt regarding service connection be resolved in the 
veteran's favor, and finds that reasonable doubt does not 
exist because there is not an equal balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (1999).  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

